UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7051



UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

CASEY SEON BURNETT,

                  Defendant – Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Cameron McGowan Currie, District
Judge. (4:99-cr-00006-CMC-5)


Submitted:    January 30, 2009             Decided:   February 23, 2009


Before MOTZ, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Casey Seon Burnett, Appellant Pro Se.    Alfred William Walker
Bethea, Jr., Assistant United States Attorney, Florence, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Casey Seon Burnett appeals the district court’s order

denying   his   motion    under       18   U.S.C.      § 3582(c)(2)      (2006)   for

reduction of his sentence.            We have reviewed the record and find

no reversible error.        Accordingly, we affirm for the reasons

stated by the district court.                  United States v. Burnett, No.

4:99-cr-00006-CMC-5 (D.S.C. June 12, 2008).                     We dispense with

oral   argument   because       the    facts     and    legal     contentions     are

adequately    presented    in    the       materials     before    the   court    and

argument would not aid the decisional process.

                                                                           AFFIRMED




                                           2